Citation Nr: 1505431	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-35 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to an effective date earlier than July 28, 2011, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Representative




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to February 2005.

This appeal to the Board of Veterans' Appeals arose from a July 2011 rating decision in which the RO, inter alia, awarded a TDIU, effective July 28, 2011,  After Veteran requested consideration of an earlier effective date in August 2011, in a September 2011 rating decision, the RO denied an earlier effective date for the award of a TDIU.  In October 2011, the Veteran filed a notice of disagreement (NOD) with the denial.  A statement of the case (SOC) was issued in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012.

The Veteran was scheduled for a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO in June 2013.  Unfortunately, on the date of the scheduled hearing, the Veteran's representative informed the VLJ that she was unable to attend the hearing.  As such, the Veteran's authorized representative presented oral argument in support of the Veteran's appeal.  See 38 C.F.R. § 20.701 (2014) (providing that the appellant and/or his or her representative may appear and present argument in support of an appeal).  A transcript of the hearing is of record.  

During the hearing, the representative presented a June 2013 statement outlining the relevant procedural history of the case and argument in support of the claim, along with copies of various adjudication documents already of record.  The representative waived initial RO consideration of the evidence submitted.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

The Board notes that, in addition to the paper claims file, the Veteran has a paperless, electronic Virtual VA file.  A review of the documents in such file reveals that certain documents, including a transcript of the June 2013 Board hearing, are potentially relevant to the claim on appeal, and have been considered.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's initial, March 2006 claim for a TDIU was denied in an August 2006 rating decision; the Veteran did not initiate an appeal of that decision, and no pertinent exception to finality applies.

2.  In a November 2009 rating decision, the RO denied a June 2009 claim for a TDIU.  After receiving notice of the denial, the Veteran filed a NOD in November 2009.  However, the Veteran did not file a substantive appeal to perfect her appeal after the issuance of a June 2010 SOC.

3.  Following the filing of a formal claim for a TDIU in July 2011, and consideration of additional evidence, the RO granted a TDIU, effective July 28, 2011.  

4.  Prior to July 28, 2011, there was no pending claim for a TDIU pursuant to which the benefit ultimately awarded could have been granted, nor was there evidence from which is factually ascertainable that an increase in disability occurred within the one-year period prior to the filing of the July 2011 claim, warranting a TDIU.  


CONCLUSION OF LAW

The claim for an effective date earlier than July 28, 2011, for the award of a TDIU due to service connected disabilities is without legal merit.  38 U.S.C.A. §§ 1155, 5110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In connection with the claim on appeal, the Veteran and her representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Notably, pursuant to her request, the Veteran was provided the opportunity to orally set forth her contentions during a June 2013 hearing before the undersigned VLJ.  As mentioned above, however, the Veteran was unable to attend the hearing, and her representative provided argument on her behalf.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) required that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties: (1)  to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that there has been substantial compliance with the provisions of  38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

The hearing transcript clearly reflects that, during the June 2013 hearing, the undersigned VLJ identified  the issue on appeal, and  that the Veteran's representative set forth the Veteran's argument as to why an earlier effective date for a TDIU award was warranted in this appeal.  The hearing transcript also reflects appropriate exchanges between the undersigned VLJ and the representative regarding the circumstances surrounding the Veteran's claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of additional evidence, nothing raised the possibility that there was any additional, existing evidence out that was relevant to the claim on appeal; as noted above, the resolution of this claim turns on the law, not evidence.  Moreover, neither the Veteran nor her representative has  suggested that the hearing was deficient in any way.  

II.  Analysis

Generally, the effective date for an evaluation and award of compensation based on an original claim or a claim for an increased rating is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).   The effective date for an award of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Specifically with regard to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) ; 38 C.F.R. § 3.400(o)(2) .


A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) ; 38 C.F.R. §3.151(a) .

The basic facts pertinent to the matter on appeal are not in dispute.  The Veteran filed an original claim for a TDIU in March 2006.  In an August 2006 rating decision, the RO indicated that the Veteran failed to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  There also was then no evidence in the record demonstrating the Veteran's inability to maintain substantially gainful employment due to service-connected disabilities.  Hence, the claim was denied.

Although the Veteran was notified of the August 2006 rating decision in a letter dated later in August 2006, the Veteran did not file an  NOD to initiate an appeal of  that decision.  

In June 2009, the Veteran filed a new claim for a TDIU.  Subsequently, in a September 2009 rating decision, the RO denied the Veteran's claim because she again failed to complete and submit a VA Form 21-8940, and because no evidence was received  to support her claim for entitlement to a TDIU.  In October 2009, the Veteran submitted a completed VA Form 21-8940, along with a letter from her private physician indicating her inability to work due to various disabilities.  Following receipt of this new evidence, the RO issued a new rating decision in November 2009, denying entitlement to a TDIU on the basis of the evidence of record.  That same month, the Veteran filed a NOD as to the November 2009 denial, but she did not perfect her appeal by filing a timely substantive appeal following the issuance of the June 2010 SOC.  

In July 2011, the Veteran filed another VA Form 21-8940.  After reviewing this document, VA treatment records and the report of a July 2011 VA mental disorders examination, in a July 2011 rating decision, the RO granted the Veteran's claim for a TDIU.  The award was made effective July 28, 2011, the date on which she filed the new claim for a TDIU.  [Parenthetically, the Board notes that, although not explicitly discussed, the evidence upon which the RO based the TDIU award does not include medical evidence from which is factually ascertainable that an increase in disability occurred within the one-year period prior to the filing of the July 2011 claim, warranting a TDIU.]  

Given all the above, the Board finds that the effective date the RO assigned for the award of a TDIU is appropriate.  Although the Veteran had filed earlier claims for a TDIU, those claims were finally resolved prior to the July 2011 rating action.  An appeal requires the filing of a NOD by or on behalf of a Veteran and a substantive appeal after a SOC is provided.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  However, as indicated, the Veteran did not initiate an appeal of the August 2006 denial of her original, March 2006 claim for a TDIU, and did not perfect an appeal of the November 2009 denial of her subsequent, June 2009 claim for a TDIU. 

Moreover, no exception to finality applies with respect to either earlier claim.  Following notice of the August 2006 denial, no additional evidence was received within one year to warrant readjudication of the claim.  Moreover, no legitimate claim of clear and unmistakable error (CUE) has been advanced pertinent  to either earlier claim-in particular, with respect to the most recent, November 2009 denial. 

The Board notes that the finality of an otherwise final decision could be vitiated by a finding of CUE in that decision.  See Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of the three exceptions to the rules regarding finality and effective dates).  However, no such claim has been raised in this appeal.  A CUE claim required some degree of specificity not only as to what the alleged error is, but as to how it is the kind of error that, if true, would constitute CUE on its face; persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  Here, the arguments of the Veteran and her representative do not actually allege CUE, much less reflect the type of specificity needed to sufficiently raise such a claim.  While the Veteran's representative references CUE in the Veteran's VA Form 9, the representative merely used CUE as a term of art for his due process argument, and did not provide  the requisite specificity needed to establish a claim of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (broad-brush allegations of "failure to follow the regulations" or failure to give due process," or any other general, non-specific claim of "error" can never rise to the meet the restrictive definition of CUE).  Therefore, CUE in a prior denial has not been validly raised in this appeal.

Rather, in an attempt to overcome the finality of the November 2009 denial, on the VA Form 9 filed in response to the December 2012 SOC, the Veteran claimed that she never received a copy of the June 2010 SOC and was, therefore, denied due process of law. During the hearing, the Veteran's representative reiterated the Veteran's contention that she never received a copy of the June 2010 SOC.  The representative stated that, in 2009, he attempted to perfect an appeal of the November decision, but the RO rejected his attempt because it had not yet issued an SOC.  When asked by the undersigned whether a substantive appeal was filed following the issuance of the SOC, the representative indicated that one was not filed.  The Board finds that these assertions are without legal merit, and simply do not entitle the Veteran to the earlier effective date she seeks. 

With regard to whether the Veteran received notice of the SOC, there is a presumption of regularity under which it presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that VA properly discharged its official duties by properly handling claims submitted by the Veteran.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  Statements made by the Veteran or her representative are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Hence, in this case, the Veteran's unsupported contention that she never received a copy of the June 2010 SOC is insufficient to rebut the presumption that VA properly handled the Veteran's claim.

The Board notes that the attempt of the Veteran's representative to support her  assertion as to non-receipt of the June 2010 SOC by showing that a letter from the representative's office was returned to his office as undeliverable.  However, such attempt must fail.  While the returned letter does demonstrate that there may have been difficulty reaching the Veteran at that time, the Board notes that the letter was sent to the Veteran in December 2012, roughly two and a half years after the June 2010 SOC was issued.  In addition, the address on the December 2012 letter is different than the address noted on the letter accompanying the June 2010 SOC.  Furthermore, neither the Veteran nor her representative has  argued that the address listed on the June 2010 SOC was incorrect, and there is nothing in the claims file  indicating that the Veteran changed her address around that time.

In short, although the record does document earlier claims for a TDIU, those claims were finally resolved, and, thus, provide no basis for an earlier effective date for the TDIU ultimately awarded.  Notably, an application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  "The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."  Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).

For all the foregoing reasons, the Board finds that there is no legal basis to assign an earlier effective date for the award of a TDIU.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, , no effective date for the award of a TDIU earlier than July 28, 2011, is assignable, the claim for an earlier effective date  must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).








      (CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than July 28, 2011, for the award of a TDIU due to service connected disabilities is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


